JOHNSON, Circuit Judge.
This is an appeal from the District Court of the United States for the District of Massachusetts, denying a petition for a writ of habeas corpus.
The appellant applied for admission to the United States at the port of Boston on April 1,1925, as the son of Chin Wing Tick, a citizen of the United States.
After a hearing before the board of special inquiry he was ordered excluded, and upon appeal to the Secretary of Labor this action of the immigration authorities was confirmed.
The board of review, concluding their examination of the ease, made the following statement: . •
“After careful consideration of the entire record, the board of review is of the opinion that the applicant has clearly failed to establish to a reasonably convincing degree that he is the son of a citizen, and for this reason was properly excluded under the act of 1924, and under the act of 3917, as a person afflicted with a dangerous contagious disease.”
We 'have carefully examined the entire record and find that there was substantial evidence upon which the decision of the immigration authorities was based. It is not our province to weigh testimony, but to determine whether there was any substantial evidence which would support their decision. We think there was.
The decree of the District Court is hereby affirmed.